Citation Nr: 0025152	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  98-00 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for status post tenosynovectomy of the right ring 
finger.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Maureen A. Young


INTRODUCTION

The veteran had active duty for training with the National 
Guard from February to July 1982, and served on active duty 
July 1983 to July 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico wherein the RO granted service 
connection for residuals of surgery to the right 4th finger 
and assigned a zero percent evaluation effective August 23, 
1995.  The veteran filed a timely notice of disagreement with 
the RO's determination.  In October 1996 the RO granted an 
increased (compensable) evaluation of 10 percent for status 
post tenosynovectomy of the right ring finger effective 
August 23, 1995.  

In a separate rating decision in April 1999 the RO denied 
service connection for cold injury residuals of the lips, 
ears and right hand.  A Statement of the Case in response to 
the veteran's notice of disagreement was issued in February 
2000.  As a substantive appeal has not been filed, such 
issues are not before the Board for appellate consideration 
at this time.


FINDING OF FACT

The veteran's status post tenosynovectomy of the right ring 
finger is productive of functional impairment due to pain.


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 10 percent for status post tenosynovectomy of the right 
ring finger have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5227 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that in October 1984 the veteran 
was status post human bite wound of the right ring finger 
metacarpophalangeal joint (MCP).  It was also noted that he 
had developed chronic tenosynovitis and arthritis of the 
extensor tendon and MCP joint.  The diagnosis was 
tenosynovitis and arthritis of the MCP ring finger.

Pathological findings in November 1984 revealed tenosynovium 
and synovium from MCP joint, ring finger, and, tendon and 
fibrovascular connective tissue with focal fibroblastic 
proliferation consistent with tenosynovitis.  Clinical 
evaluation in November 1984 revealed the veteran was status 
post tenosynovectomy of the dorsal aspect of the right 
dominant ring finger.  On examination, passive range of 
motion was full.  It was noted that there was a 5-degree 
extension lag with active extension and full flexion.  The 
wound was well healed.  The diagnosis was stable.

A February 1985 service physical therapy report shows the 
veteran was 4 months status post bite laceration to the right 
ring finger MCP secondary to a fight.  His complaints of 
intermittent numbness, dislocation, and stiffness of the ring 
finger were also noted.  On examination, his grip was 70 on 
the right and 85 on the left.  There was swelling of the 
extensor digitorium communis (EDC) tendon and MCP ring 
finger.  He could make a full grip.  There was no limitation 
of motion.  The EDC tendon showed full excursion with no 
intrinsic tightness.  The diagnosis was soft tissue capsular 
swelling of the right ringer MCP.

In May 1985, examination for the purpose of Chapter 13 
indicated the veteran had a swollen 3rd knuckle of the right 
hand, from injury and surgery.  

The veteran alleged post-service treatment for a right hand 
disability at Duluth Clinic between 1988 and 1990.  Medical 
treatment records obtained from Duluth Clinic showed no 
reports of treatment for or diagnosis of any problems with 
the veteran's hands.

Orthopedic clinic notes in February 1996 noted the veteran's 
complaints of increased swelling of the 3rd metacarpal (MC) 
with redness, no warmth and occasional tremors with 
purposeful movement.  The diagnosis was right hand injury 
with sequela, unconnected.

In February 1996 the RO granted service connection for 
residuals from surgery to the right 4th finger and assigned a 
zero percent evaluation effective August 23, 1995.  The 
veteran timely filed notice of disagreement and a substantive 
appeal.  

VA Medical Center (MC) clinical examination report in April 
1996 noted the veteran's complaints of right 4th MCP pain, 
swelling and joint stiffness.  The veteran also reported 
increased joint tightness, loss of range of motion at the 4th 
MCP and pain over the last 3 years.  Examination revealed a 
well healed incision of the right 4th MCP dorsal aspect.  
There was mild synovial thickening.  There was no obvious 
joint deformity.  There was good passive and active range of 
motion.  
X-rays of the right hand revealed no arthritic change, bone 
lesions or soft tissue abnormalities.

In July 1996 the veteran was seen with complaints of numbness 
of the right hand from the medial middle finger to the small 
finger down into that same half of the right hand, all the 
way through, for the previous 4 days.  He also complained of 
stiffness of the right 4th MCP.  He stated that he owned his 
own janitorial business and was having difficulties with work 
due to his hand problem.

By rating decision dated in October 1996 the RO granted an 
increased (compensable) evaluation to 10 percent based upon 
the veteran's complaints of pain under the provisions of 
38 C.F.R. § 4.59.

In the October 1997 medical report of Dr. GRS it was noted 
that the veteran reported that his range of motion improved, 
but he had had stiffness and weakness in the right hand.  He 
complained of occasional locking of the digits of the right 
hand, particularly the long, ring and small finger.  He also 
complained of discomfort on the dorsum of the right hand over 
the MCP just proximal to the level involving the ring finger.  
It was noted that he is right hand dominant.  

According to the physical examination report, the veteran had 
full supination and pronation of both palms.  His wrists had 
20 degrees radial deviation, 35 degrees ulnar deviation, 
palmar flexion was 70 degrees and dorsiflexion was 65 
degrees.  There was good strength of abduction of the 
fingers.  There was also good strength of flexion and 
extension of the fingers and wrists.  There was no radial 
deviation of the wrist or ulnar deviation of the fingers.  
There was excellent range of motion actively and passively in 
all the digits of both hands.  The veteran was able to make a 
fist bringing the tips of his fingers into the palm on both 
hands.  There was no sensory loss in the ring finger of the 
right hand.  Utilizing Jamar testing, extrinsic test is noted 
to be 22 pounds on the right, and 30 pounds on the left.  
Intrinsic strength was 18 pounds bilaterally.  Weakness of 
intrinsic strength was noted.  

Dr. GRS noted that the veteran does have an impairment to his 
right upper extremity from the injury that occurred in late 
1985, based on a loss of sensation, pain and loss of 
strength.  

An upper extremity evaluation in November 1997 revealed that 
the veteran's MCP of the 4th digit was very erythemic and 
edemic, and had some metacarpal phalangeal joint laxity.  
Radial abduction of the right hand was 50 degrees, palmar 
abduction was 35 degrees and all other upper extremity range 
of motion was grossly assessed to indicate within normal 
limits.  The assessment indicated that overall, the veteran 
showed a decrease in active range of motion at the 1st, 4th, 
and 5th digits.  There appeared to be some MCP ulnar 
collateral laxity at the 4th and 1st digits.  There was a 
decrease in 4th ab/adduction.  It was noted that there did 
not appear to be any significant sensory involvement as there 
was some numbness surrounding the MCP joint, however, it did 
not appear to affect the veteran's ability to feel objects.  


Dr. GRS in his December 1997 letter noted that the veteran 
stated he was having difficulty doing his job as a postal 
employee distribution clerk, which required a considerable 
amount of manual dexterity and motion of his wrist.

Orthopedic examination in February 1998 revealed no 
instability of the right hand, there was a collateral 
ligaments scar over the right 4th metacarpal phalangeal joint 
hypertrophied, but no binding of extensor tendon.  X-rays 
were normal.

In July 1998 VA conducted a special neurological examination 
of the veteran upon complaints of early fatigue with 
movement, decreased coordination, and some episodes of 
numbness of his long, ring and little fingers.  Physical 
examination showed no atrophy and 5/5 strength.  The 
diagnosis shows that right median, ulnar motor, and sensory 
nerve conduction studies were normal.  There was no sign of 
peripheral nerve injury.

At his personal hearing in July 1998 the veteran testified 
that for normal everyday functioning, he found it very hard 
to manipulate his hand to do the proper functions requested 
of him, such as writing or showering.  He stated that he was 
right hand dominant.  He further stated that his hand felt 
like it were a piece of rubber sometimes.  He also stated 
that he no longer had computer skills because he could not 
spread his fingers to hit the keys.  He testified that he had 
been fired from jobs because of his disability.  He had 
failed dexterity tests, and typing tests.  Hearing Transcript 
(Tr.), p. 2.  He stated that he had been diagnosed with 
developing arthritis and chronic tenosynovectomy.  Tr., p. 3.

In July 1998 VA conducted a medical examination of the 
veteran.  He reported that he had soreness at the posterior 
metacarpal phalangeal joint.  He stated that the area was 
hypersensitive to any touch.  He reported that he worked in a 
file room and when he tried to grab a file, or if he touched 
that area against anything, he experienced a very sharp pain 
radiating down the middle finger.  He complained of decreased 
grip strength.  He stated that his right hand felt weak and 
stiff.  


The veteran also complained of numbness of the ring and 
smallest digit of the right hand.  He stated he had a 
tingling sensation that was aggravated by cold weather, but 
constantly present.  

On physical examination the skin color of the right hand was 
good and equal to that of the left hand.  Skin temperature 
was within normal limits.  There was no evidence of muscle 
wasting in any of the digits or in the palm.  Visualization 
of the veteran's wrist was within normal limits.  There was 
no swelling.  Phalen's sign was negative.  Range of motion at 
the metacarpal phalangeal joint was from neutral to 50 
degrees, and at the carpal metacarpal joint, from neutral to 
15 degrees.  The veteran was able to touch his index, middle, 
ring and small fingers to their palmar crease without 
difficulty.  Grip strength of the right hand measured 60 
pounds and the left measured 260 pounds.  

There was decreased sensation to light touch and pin prick in 
the area of his ring finger metacarpal over the scar tissue 
as described above.  However, the examiner noted that on 
testing for decreased sensation in the veteran's digits, he 
appeared to have a perception of decreased sensation in his 
ring and small digit of his right hand.  The diagnosis, in 
pertinent part, was status post tendon injury with surgical 
repair, right ring finger.  X-rays  revealed no evidence of 
arthritic changes or deformities.  Carpal chips were normal.  
There were no osseous lesions identified.

X-rays of the right hand taken in February 1999 revealed 
normal findings.  There was no fracture, dislocation or joint 
space narrowing seen.

Magnetic resonance imaging (MRI) of the upper extremity in 
March 1999 revealed scar tissue around the extensor tendon of 
the fourth ray.  It was recorded this might indicate a mild 
stenosing tenosynovitis.  However the tendon itself was 
intact.  There was no evidence of a right effusion or 
infection within the fourth MCP joint.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (1999).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  


However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited. 38 
C.F.R. § 4.14.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

DC 5024 addresses tenosynovitis and authorizes a disability 
rating based on limitation of motion of the parts affected, 
as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5024 
(1999).  

Degenerative arthritis is addressed in diagnostic code 5003 
(5010).  It states that degenerative (traumatic) arthritis 
established by X-ray findings is to be rated based on 
limitation of motion of the part affected.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (1999).  When limitation of the 
part affected is noncompensable under the appropriate 
Diagnostic Code, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  In 
the absence of limitation of motion, Diagnostic Code 5003 
authorizes a 10 percent rating with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, and a 20 percent rating when such involvement 
includes occasional incapacitating exacerbations.  Id.



Limitation of motion of the ring finger is addressed in 
Diagnostic Code 5227, ankylosis of any finger other than the 
thumb, the index finger or the middle finger (whether for the 
major or minor hand) and is evaluated as noncompensable with 
the exception for extremely unfavorable ankylosis, which is 
rated as amputation.  38 C.F.R. § 4.71a, Diagnostic Code 
5227. 

Under Muscle Group VII, which functions to flex the wrist and 
fingers; a 40 percent evaluation requires a showing of severe 
muscle damage of the dominant upper extremity.  A 30 percent 
evaluation is assignable for moderately severe muscle damage 
of the dominant upper extremity.  A 10 percent evaluation is 
assigned when there is moderate disability in the dominant 
upper extremity.  38 C.F.R. § 4.73, Diagnostic Code 5307.

38 C.F.R. § 4.71a, Plate III graphically illustrates the 
anatomy of bones of the hand.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1999).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (1999).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca, supra, at 206.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim, which is plausible.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990). 

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his right ring finger disability (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for an increased evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991);  White v. Derwinski, 1 Vet. App. 519 (1991).

The veteran's disability is diagnosed as status post 
tenosynovectomy of the right ring finger and as such is not 
specifically listed in the rating schedule.  Under 38 C.F.R. 
§ 4.20, when an unlisted condition is encountered it will be 
permissible to rate the condition under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical location and symptomatology are closely 
analogous.  


In this case, the RO initially assigned a noncompensable 
evaluation for the veteran's right ring finger disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5227 (5299-5226) 
(ankylosis of any other finger).  The Board finds this 
diagnostic code to be inappropriate for evaluating the 
veteran's disability as the veteran's service-connected right 
ring finger disability does not cause ankylosis.  
Accordingly, an increased evaluation is not for consideration 
under this code.

Moreover, the RO considered Diagnostic Code 5024 which 
addresses tenosynovitis and authorizes a disability rating 
based on limitation of motion of the affected part, as 
degenerative arthritis.  However, x-rays of the veteran's 
right hand taken in 1996, 1998 and 1999 revealed no evidence 
of arthritis.  Furthermore, limited motion of the right ring 
finger is not shown to a compensable degree in the record.  
On examinations in April 1996 and October 1997, active and 
passive ranges of motion were good to excellent.  Although a 
decrease in active range of motion of the 4th digit was noted 
on evaluation in November 1997, the evidence does not support 
that such decrease constituted limitation of motion to a 
compensable degree.  On VA examination in July 1998 there was 
no swelling, and range of motion of the carpal metacarpal 
joint was from neutral to 15 degrees, and the veteran was 
able to touch his ring finger to its palmar crease without 
difficulty.  Thus, an increased evaluation cannot be 
substantiated under the diagnostic codes for arthritis or 
limitation of motion.

The veteran has asserted that he experiences functional 
limitations due to pain of his right ring finger.  Medical 
evidence of record shows that he has weakness of intrinsic 
strength, and decreased sensation of the right hand.  The RO 
granted a 10 percent disability rating under the provisions 
of 38 C.F.R. § 4.59, based on the veteran's assertions of 
pain and resolving all doubt in his favor.  The Board finds 
that the 10 percent evaluation adequately compensates the 
veteran for functional loss due to pain pursuant to 38 C.F.R. 
§ 4.40, 4.45 and 4.59 and DeLuca, supra.

In addition, recent examination findings have shown no 
significant muscle atrophy or weakness with regard to the 
muscles controlling flexion of the right ring finger.  

Although some diminished strength is shown, it does not 
equate to or more nearly approximate that required to show a 
moderately severe muscle injury such as to warrant an 
evaluation in excess of 10 percent under Diagnostic Code 
5307. 

The Court has held that a separate, additional rating may be 
assigned if the veteran's right ring finger disability is 
manifested by a scar that is poorly nourished with repeated 
ulceration, a scar that is tender and painful on objective 
demonstration, or a scar that is otherwise causative of 
limitation of function.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (1999); Esteban v. Brown, 6 Vet. App. 229 
(1994).  

In the case at hand, the veteran was to have a collateral 
ligaments scar over the right 4th metacarpal phalangeal joint 
hypertrophied but without binding of extensor tendon.  The 
residual scarring was not shown to be poorly nourished with 
repeated ulceration, tender and painful on objective 
demonstration, or otherwise causative of limitation of 
function.  Accordingly, no basis exists upon which to 
predicate assignment of a separate evaluation for the 
residual scarring in his right ring finger.

The Board finds no other basis upon which to predicate a 
grant of entitlement to an initial evaluation in excess of 10 
percent for status post tenosynovectomy of the right ring 
finger.  Accordingly, the veteran's claim of entitlement to 
an increased evaluation for this disability is denied.

According to the decision of the Court in Fenderson, supra, 
because this appeal ensues from the veteran's disagreement 
with the rating assigned in connection with his original 
claim for entitlement to service connection for residuals of 
surgery to the right 4th finger, "staged," ratings for 
separate periods of time, based on the facts found, must be 
considered.  The Board finds that, in this instance, 
assignment of "staged" ratings is not appropriate with 
respect to the veteran's right ring finger disability.  See 
Fenderson, supra

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether 
they have been raised by the veteran or his representative, 
as required by Schafrath, supra.  In this case, the Board 
finds no other provision upon which to assign an increased 
evaluation.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation for status post tenosynovectomy of the right ring 
finger.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Extraschedular Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
neither provided nor discussed the criteria for assignment of 
an extraschedular evaluation.

Of course prior to ascertaining whether the veteran's case 
meets the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), the Board is considering whether the veteran 
would be prejudiced by considering the issue in the first 
instance.  See  Floyd, 9 Vet. App. at 96.  The central 
inquiry in that determination is "whether the claimant has 
been given adequate notice of the need to submit evidence or 
argument on that question and to address the question at a 
hearing and, if not, whether the claimant will be prejudiced 
thereby".  Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the case at hand, the veteran clearly had opportunity to 
present argument on this matter at the RO hearing, and to 
submit evidence in this regard.  He has complained of the 
adverse effects of his service-connected disability on his 
ability to work, and it is obvious that in his claim for 
increased schedular evaluation, he is seeking consideration 
of extraschedular evaluation as well.  In view of the 
foregoing, the Board finds that the veteran will not be 
prejudiced by a consideration of referral of his case for 
extraschedular evaluation at this juncture.  VAOPGCPREC 6-69; 
Bernard, Floyd, supra

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular schedular 
standards. 

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his right ring finger disability.  No 
evidentiary basis has been presented upon which to predicate 
referral of the veteran's case to the Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation.


ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for status post tenosynovectomy of the right ring 
finger is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

